Title: From Jonathan Trumbull, Jr. to Elias Dayton, 16 April 1782
From: Trumbull, Jonathan, Jr.
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Newburgh April 16th 1782.
                        
                        Inclose You three Letters for Lord Fairfax & two others for the Reverend Denny Martin of Leeds Castle in
                            Scotland which His Excellency requests You to send to New York by the first Flag. I am Sir Your most Obedt Servt
                        
                            Jona. Trumbull Secy
                        
                    